Citation Nr: 0710433	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  The veteran testified before 
a Decision Review Officer (DRO) at the Indianapolis RO in 
October 2004.  A transcript of that hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the evidence of record, including the 
veteran's statements and the DRO hearing transcript, the 
Board concludes that further development is needed before it 
may proceed with appellate review.  The reasons for such 
remand are discussed below.

A. Outstanding Treatment Records 

The veteran testified at his October 2004 DRO hearing that he 
was treated for his low back disability at the Indianapolis 
VA Medical Center (MC) in March 2004, and that X-rays were 
taken of his back.  However, the only VA treatment records of 
record are from the Indianapolis VAMC for the period from 
September 1999 to February 2000.  VA has a duty to obtain all 
outstanding identified VA treatment records as such records 
are constructively in the possession of VA adjudicators 
during the consideration of a claim.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, the Board must remand this appeal 
to obtain the veteran's most current VA records regarding his 
current low back disability from the Indianapolis VAMC, to 
include any X-ray reports.

In addition to these outstanding VA treatment records, the 
veteran indicated at his DRO hearing that he was treated for 
back problems in the early 1980s at St. Francis Hospital.  
Since these records appear the closest in time to the 
veteran's service separation, the Board concludes that they 
should be obtained before proceeding with this appeal.  
Therefore, the veteran should be contacted and asked to 
provide additional information and a consent form so that 
these records may be obtained.

B. Missing Service Records

The Board observes that the veteran contends his current low 
back disability is the result of an attack during service, in 
which another serviceman struck him with a bat in the face, 
chest, and back while he was sleeping.  According to the 
veteran this incident occurred in 1967 while he was stationed 
in Munich, Germany at the Henry Kaserne with the Third 
Engineers, 24th Infantry Division, Company B.  The veteran's 
separation examination notes that he suffered right eye and 
nasal injuries when he was struck with a baseball bat.  
However, no mention is made of any low back injury or 
resulting chronic disability.  The veteran testified that he 
was hospitalized for his injuries, including his low back 
injury, yet his service medical records contain no 
hospitalization records.  He testified that he no longer has 
any copies of these records in his possession, nor can he 
recall the name of the hospital.  See DRO hearing transcript 
at 4-5.  The RO sent the veteran a letter in October 2004 
notifying him that such records cannot be requested without a 
hospital name.  

The veteran testified that his assailant was court-martialed, 
and that he testified at a hearing regarding the attack.  Id. 
at 3.  He also testified that he was placed on light duty for 
a year due to the injuries from this incident.  Id. at 7.  
The Board observes that information regarding the veteran's 
duty profile or the court martial proceedings may be in his 
service personnel records.  The record demonstrates that the 
veteran's basic service personnel file, including his 201 
file and transfer/separation orders, was requested and 
obtained in conjunction with this appeal.  A request was also 
made in October 2004 for the veteran's entire personnel file.  
Yet, there is no indication in the claims folder that such 
records were unavailable, nor is there any notation that 
these records were mailed to the RO.  They are not associated 
with the claims folder.  

In light of the veteran's testimony and the absence of 
evidence that the veteran's extended service personnel file 
is unavailable, the Board finds that such records should be 
requested while this appeal is on remand.  Moreover, if these 
records provide sufficient detail regarding what hospital the 
veteran was treated at for injuries received in the 1967 
incident or the individual responsible for his injuries, 
appropriate attempts should be made to obtain any clinical 
records or records related to any court martial proceedings.

C. VA Examination

The current evidence of record reveals no objective evidence 
of an in-service back injury.  As such, VA is not required to 
provide the veteran with a VA examination and medical 
opinion.  See 38 C.F.R. § 3.159(c)(4) (2006).  However, 
should any records retrieved on remand indicate an in-service 
back injury, the Board concludes that an etiological opinion 
is necessary to aid in the Board's determination of the 
veteran's appeal.  Thus, a VA examination will be in order.  

D. VCAA Notice

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran.  Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Contact the veteran and ask him to 
provide the address for St. Francis 
Hospital, as well as the dates he received 
treatment for back problems from such 
facility.  After securing the necessary 
release, obtain these records. 

3.Obtain any outstanding VA treatment 
records from the Indianapolis VAMC, to 
include any X-ray reports and records from 
March 2004.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

4. Obtain the veteran's extended service 
personnel records, including any records 
related to his duty profile or any court 
martial proceedings the veteran may have 
been involved in/testified at.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

5. If the veteran's service personnel 
records provide sufficient information 
regarding the hospital he was treated at 
in Munich, Germany, obtain such records.  
If it was a military hospital, request the 
veteran's clinical records from the 
National Personnel Records Center (NPRC), 
noting that such records are likely filed 
under the name of the facility.  If the 
facility was a civilian hospital, contact 
the veteran and ask him to provide a 
release form for these records.  Then, 
make appropriate attempts to obtain these 
records.

6. If the veteran's service personnel 
records provide sufficient information 
regarding the claimed assailant, make 
appropriate attempts to obtain any 
documents associated with a court martial 
proceeding from the appropriate authority.  

7. If, and only if, medical records are 
obtained which demonstrate that the 
veteran had complaints of back problems or 
an in-service back injury, then request a 
VA back examination to ascertain the 
existence and etiology of the veteran's 
current back disability.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to the examiner.  The 
examiner should indicate that the claims 
folder was reviewed in conjunction with 
the examination.  All medically indicated 
testing should be performed.  The examiner 
should indicate whether the veteran has 
any current back disability and provide a 
diagnosis.  The examiner should also 
provide an opinion as to whether it is 
more likely (greater than a 50 percent 
probability), less likely (less than a 50 
percent probability), or as likely as not 
(50 percent probability) that any current 
back disability is etiologically related 
to the veteran's active military service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefit sought can be granted.  Unless the 
benefit sought is granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



